Title: To Thomas Jefferson from Stephen Cathalan, Jr., 3 August 1804
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas


               

                  Dear Sir & most respected Friend!
                  Marseilles the 3d. August 1804.
               
               I had the honor of paying you my respects on the 27th. July ulto. under Cover of Js. Madison Esqre. Secy. of State, to whom I forwarded a dispatch from Tunis & transmitted the intelligences I had just collected from Tripoly.
               The Brother of Mr. Beaussier at Tripoly having yesterday waited on me, left me the originals of the herein inclosed Copies for my perusal, according to his directions, & I have taken upon myself to Cause said Copies to be drawn up; without his knowledge, being aware their Contents, may be useful, & even acceptable to you, for your own private Governmt. in the affairs respecting Tripoly.—
               I beg you, only, to be so kind as to Consider that this letter, & these Copies of originals transmitted to a brother, & to me under the Confidence of Friendship, more so, the Copy of a dispatch from him in his Official Capacity, to his own Minister, are Confided direct by me to you, Sir, not as to the honble. President of the U.S. but as to the best, and the most respectable & Worthy Friend, I am so fortunate, as to have in this world, tho’ at a too far distance! who being at the head of the Government of the U.S., wishes to be informed by disinterested people, of all what may Come to their Knowledge, and may be useful to the prosperity of the Nation, to which you have devoted yourself entirely;—From the above motives I have taken the liberty to address you direct this letter & inclosures, & not to the Secy. of State with whom, alone, I am to Correspond in my Official Capacity, as it would be found indiscreet, & dangerous for Mr. Bier. & me, if such a dispatch to his own Minister, Should be known, or published abroad.—
               It is not to me to take a prejudice in favor or against the parties or individuals Concerned in this Affair;—nor to hazard with you my private opinion on a Continuation of a war with Tripoly, a redemption of our unfortunate Captives there, or a peace with that Regency—even on a Continuation of a peace with Tunis & Algiers, or a general war with those Barbarian Powers.—I have not forgotten your opinion while Minister Pleny. near the French Court at Versailles;—that a Coalition between the European Powers at war with them, was preferable to Shameful annual tributes, to be at peace with them.
               The United States having fitted out a Navy to protect their Neutrality, to Exerce it & Keep it employed with advantage the War with Tripoly is an useful object; as it forces the Tunisians & Algerins to Keep faithfully their treaties with the U.S.—and in the present Circumstances, a war with these two last Barbarian Powers, Should they declare it, would not be a great addition of Expences, to your Navy; in these Seas. Compensating what it Costs to be at peace with them; the U.S. would give a great Example to the European Powers tributary of the Barbarians, in forcing these Pirates to Peace, without Purchasing it.—
               But unfortunately the Crew of the Frigate Philada. is in Captivity at Tripoly! it is impossible to get them free without paying an adequate ransom, treating for a Peace at the Same Time;—It is that unfortunate Chance of Captivity, we Experience, now, which has hitherto risen the pretentions of these powers of Barbary, to which the European Powers have Submited themselves, to be at Peace with them;—the Consuls of the Powers of the 2nd. Order, having Purchased at very heavy rates their Peace & Ransoms (the Swd. for Example) would see, I apprehend, with some Jealousy, that the U. States Should obtain an honble. Peace, & the release of their People in Captivity, at low Terms;—they may then take indirect Means to prevent the Powers at war, to Succeed—add to this the Jealousy of the Britsh. Consul against the French Intervention, there is no wounder, the Dey, Bashaw, & Bey of these Regencies, takes the advantage of the intrigues & Servility of the Christians, who ought to Join together de Bonne foy & follow your example to distroy these Pirates for Ever; Please to excuse my freedom in having entered with you & ventured in these details, but I am fully Confident you will receive them as a proof of my Zeal & Activity for the Service of the U. States, & my readiness to execute your Commands in whatever you may find proper to employ me.
               
               I have the honor to be with the greatest respect, Sir Your most Obedient & Devoted Servant.
               
                  
                     Stephen Cathalan Junr.
                  
               
               
                  P.S. What follows is a Copy of a letter from Consul Thoms Appleton dated leghorn 24th July, “I Just received a letter from Commodore Preble, in which he says. under date of Messina 29 of June, I am now in possession of Six Gun and two Mortar boats, Six long battering Cannons—with Powder, Shot & Shells, and all the necessary Naval and Military Stores for an attack on Tripoly which I hope will bring the Bashaw to such terms of Peace as we shall not blush to accept of.” His harbour & Coast is at present Closely Blockaded, I left sight of it the 14 inst. Since which I have visited Tunis, His Tunisian Majesty threatens but I do not believe he will declare War against us, while we have a respectable force in these Seas.”
               
               
                  
                     S. Cn. J:
                  
               
               
                  I ought have wrote my Self this Letter, but I have Such a Bad hand, that I have caused my chancor. Jus. Oliver, to copy, it on the original.
               
            